UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-7635
LARRY DARNELL BELCHER,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Danville.
              Jackson L. Kiser, Senior District Judge.
                   (CR-97-70018, CA-01-39-7)

                  Submitted: December 16, 2002

                      Decided: December 27, 2002

     Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Larry Darnell Belcher, Appellant Pro Se. Donald Ray Wolthuis,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BELCHER
                               OPINION

PER CURIAM:

   Larry Darnell Belcher, a federal prisoner, seeks to appeal the dis-
trict court’s order denying relief on his Fed. R. Civ. P. 59(e) motion
and his motion filed under 28 U.S.C. § 2255 (2000). An appeal may
not be taken from the final order in a § 2255 proceeding unless a cir-
cuit justice or judge issues a certificate of appealability. 28 U.S.C.
§ 2253(c)(1) (2000). A certificate of appealability will not issue for
claims addressed by a district court on the merits absent "a substantial
showing of the denial of a constitutional right." 28 U.S.C.
§ 2253(c)(2) (2000).

   In this case, the district court dismissed Belcher’s § 2255 motion
on the ground that it was untimely filed. See 28 U.S.C. § 2255. Our
review of the record in this case reveals that Belcher’s judgment of
conviction became final on September 18, 2000, the date the Supreme
Court denied certiorari relative to his direct appeal. Belcher signed his
§ 2255 motion on January 2, 2001, which is the date this court consid-
ers to be the filing date. See Houston v. Lack, 487 U.S. 266 (1988).
The motion was actually filed on January 12, 2001. Because Bel-
cher’s § 2255 motion was filed within one year after the date his con-
viction became final, the district court erred in dismissing the motion
as untimely, and further erred in denying Belcher’s Rule 59(e) motion
for reconsideration in which he raised the timeliness issue. Accord-
ingly, we grant a certificate of appealability, vacate the district court’s
dismissal of Belcher’s § 2255 motion, vacate the district court’s
denial of Belcher’s Rule 59(e) motion for reconsideration, and
remand the case to the district court for consideration of Belcher’s
§ 2255 claims on the merits. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                         VACATED AND REMANDED